PER CURIAM.
The issues raised on appeal are without merit. On the cross-appeal, the primary issue is whether appellant can be convicted of both the sale and possession1 of a controlled substance when those charges arise from a single drug transaction. The trial court apparently believed he could not be, and deleted the points assessed on the scoresheet for possession, although the conviction for possession was never vacated.
Because the sale and possession in this case occurred on July 1, 1988, the effective date of chapter 88-131, section 7, Laws of Florida, appellant can be separately convicted of both offenses. Davis v. State, 560 So.2d 1231 (Fla. 5th DCA 1990). See also State v. Burton, 555 So.2d 1210 (Fla. 1989). Accordingly, we affirm both convictions, but quash the sentence and remand for resentencing in accordance with this opinion.
SENTENCE QUASHED and CAUSE REMANDED.
W. SHARP, GOSHORN and GRIFFIN, JJ., concur.

. § 893.13(l)(a)l and 893.13(l)(f), Fla.Stat. ías?).